Name: Commission Directive 97/30/EC of 11 June 1997 adapting to technical progress Council Directive 76/758/EEC relating to the end-outline marker lamps, front position (side) lamps, rear position (side) lamps and stop lamps for motor vehicles and their trailers (Text with EEA relevance)
 Type: Directive
 Subject Matter: organisation of transport;  technology and technical regulations;  land transport
 Date Published: 1997-06-30

 Avis juridique important|31997L0030Commission Directive 97/30/EC of 11 June 1997 adapting to technical progress Council Directive 76/758/EEC relating to the end-outline marker lamps, front position (side) lamps, rear position (side) lamps and stop lamps for motor vehicles and their trailers (Text with EEA relevance) Official Journal L 171 , 30/06/1997 P. 0025 - 0048COMMISSION DIRECTIVE 97/30/EC of 11 June 1997 adapting to technical progress Council Directive 76/758/EEC relating to the end-outline marker lamps, front position (side) lamps, rear position (side) lamps and stop lamps for motor vehicles and their trailers (Text with EEA relevance)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Directive 70/156/EEC relating to the type-approval of motor vehicles and their trailers (1), as last amended by European Parliament and Council Directive 96/79/EC (2), and in particular Article 13 (2) thereof,Having regard to Council Directive 76/758/EEC of 27 July 1976 on the approximation of the laws of the Member States relating to the end-outline marker lamps, front position (side) lamps, rear position (side) lamps and stop lamps for motor vehicles and their trailers (3), as last amended by the Act of Accession of Austria, Finland and Sweden, and in particular Article 10 thereof,Whereas Directive 76/758/EEC is one of the separate Directives of the EC type-approval procedure which has been established by Directive 70/156/EEC; whereas, consequently, the provisions laid down in Directive 70/156/EEC relating to vehicle systems, components and separate technical units apply to this Directive;Whereas, in particular, Articles 3 (4) and 4 (3) of Directive 70/156/EEC require each separate Directive to have attached to it an information document and also a type-approval certificate based on Annex VI to that Directive in order that type-approval may be computerized; whereas the type-approval certificate(s) provided for in Directive 76/758/EEC must be amended accordingly;Whereas the procedures need to be simplified in order to maintain the equivalence, established by Article 9 (2) of Directive 70/156/EEC, between certain separate Directives and the corresponding regulations of the United Nations' Economic Commission for Europe when the said regulations are amended; whereas, as a first step, the technical requirements of Directive 76/758/EEC need to be replaced by those of Regulations No 7, 87 and 91 by way of cross-reference;Whereas it is necessary to include daytime running lamps, third stop lamps and side marker lamps within the scope of Directive 76/758/EEC;Whereas reference is made to Council Directive 76/756/EEC (4), as last amended by Commission Directive 97/28/EC (5), and to Council Directive 76/761/EEC (6), as last amended by the Act of Accession of Austria, Finland and Sweden;Whereas the measures provided for in this Directive are in accordance with the opinion of the Committee for Adaptation to Technical Progress established by Directive 70/156/EEC,HAS ADOPTED THIS DIRECTIVE:Article 1Directive 76/758/EEC is hereby amended as follows:1. The title is replaced by the following:'on the approximation of the laws of the Member States relating to the end-outline marker lamps, front position (side) lamps, rear position (side) lamps, stop lamps, daytime running lamps and side marker lamps for motor vehicles and their trailers.`2. Article 1 (1) is replaced by the following:'1. Member States shall grant EC component type-approval in respect of any type of end-outline marker lamps, front position (side) lamps, rear position (side) lamps, stop lamps, daytime running lamps and side marker lamps which satisfies the construction and testing requirements laid down in the relevant Annexes.`3. Articles 2, 3 and 4 are replaced by the following:'Article 2Member States shall for each type of end-outline marker lamp, front position (side) lamp, rear position (side) lamp, stop lamp, daytime running lamp and side marker lamp which they approve pursuant to Article 1, issue to the manufacturer an EC component type-approval mark conforming to the models shown in Annex I, Appendix 3.Member States shall take all appropriate measures to prevent the use of marks liable to create confusion between end-outline marker lamps, front position (side) lamps, rear position (side) lamps, stop lamps, daytime running lamps and side marker lamps which have been type-approved pursuant to Article 1, and other devices.Article 31. No Member State may prohibit the placing on the market of end-outline marker lamps, front position (side) lamps, rear position (side) lamps, stop lamps, daytime running lamps and side marker lamps on grounds relating to their construction or method of functioning if they bear the EC component type-approval mark.2. Nevertheless, a Member State may prohibit the placing on the market of end-outline marker lamps, front position (side) lamps, rear position (side) lamps, stop lamps, daytime running lamps and side marker lamps bearing the EC component type-approval mark which consistently fail to conform to the approved type.That State shall forthwith inform the other Member States and the Commission of the measures taken, specifying the reasons for its decision.Article 4The competent authorities of the Member States shall inform each other, by means of the procedure specified in Article 4 (6) of Directive 70/156/EEC, of each approval which they have granted, refused or withdrawn pursuant to this Directive.`4. Article 5 (1) is replaced by the following:'1. If the Member State which has granted EC component type-approval finds that a number of end-outline marker lamps, front position (side) lamps, rear position (side) lamps, stop lamps, daytime running lamps and side marker lamps bearing the same EC component type-approval mark do not conform to the type which it has approved, it shall take the necessary measures to ensure that production models conform to the approved type. The competent authorities of that State shall advise those of the other Member States of the measures taken, which may, where there is consistent failure to conform, extend to withdrawal of EC component type-approval. The said authorities shall take the same measures if they are informed by the competent authorities of another Member State of such failure to conform.`5. Articles 6 to 9 are replaced by the following:'Article 6Any decision taken pursuant to the provisions adopted in implementation of this Directive, to refuse or withdraw EC component type-approval for end-outline marker lamps, front position (side) lamps, rear position (side) lamps, stop lamps, daytime running lamps and side marker lamps, or prohibit their placing on the market or use shall set out in detail the reasons on which it is based. Such decisions shall be notified to the party concerned, who shall at the same time be informed of the remedies available to him under the laws in force in the Member States and of the time limits allowed for the exercise of such remedies.Article 7No Member State may refuse to grant EC type-approval or national type-approval of any vehicle on grounds relating to its end-outline marker lamps, front position (side) lamps, rear position (side) lamps, stop lamps, daytime running lamps and side marker lamps if these bear the EC component type-approval mark and are fitted in accordance with the requirements laid down in Directive 76/756/EEC.Article 8No Member State may refuse or prohibit the sale, registration, entry into service or use of any vehicle on grounds relating to its end-outline marker lamps, front position (side) lamps, rear position (side) lamps, stop lamps, daytime running lamps and side marker lamps if these bear the EC component type-approval mark and are fitted in accordance with the requirements laid down in Directive 76/756/EEC.Article 9For the purposes of this Directive, "vehicle" means any motor vehicle intended for use on the road, with or without bodywork, having at least four wheels and a maximum design speed exceeding 25 km/h, and its trailers, with the exception of vehicles which run on rails and of agricultural and forestry tractors and all mobile machinery.`6. The Annexes are replaced by the Annex to this Directive.Article 21. From 1 January 1998, or, if publication of the texts referred to in Article 3 is delayed beyond 1 July 1997, six months after the actual date of publication of these texts, Member States may not, on grounds relating to end-outline marker lamps, front position (side) lamps, rear position (side) lamps, stop lamps, daytime running lamps and side marker lamps:- refuse, in respect of a type of vehicle or a type of lamp mentioned above, to grant EC type-approval or national type-approval, or- prohibit the registration, sale or entry into service of vehicles, or the sale or entry into service of end-outline marker lamps, front position (side) lamps, rear position (side) lamps, stop lamps, daytime running lamps and side marker lamps,provided that the lamps comply with the requirements of Directive 76/758/EEC, as amended by this Directive, and that, as far as vehicles are concerned, they are installed in accordance with the requirements laid down in Directive 76/756/EEC.2. From 1 October 1998 Member States:- shall no longer grant EC type-approval, and- may refuse to grant national type-approvalfor any type of vehicle on grounds relating to end-outline marker lamps, front position (side) lamps, rear position (side) lamps, stop lamps, daytime running lamps and side marker lamps, and for any type of end-outline marker lamps, front position (side) lamps, rear position (side) lamps, stop lamp, daytime running lamp and side marker lamp, if the requirements of Directive 76/758/EEC, as amended by this Directive, are not fulfilled.3. From 1 October 1999 the requirements of Directive 76/758/EEC relating to end-outline marker lamps, front position (side) lamps, rear position (side) lamps, stop lamps, daytime running lamps and side marker lamps as components, as amended by this Directive, are applicable for the purposes of Article 7 (2) of Directive 70/156/EEC.4. Notwithstanding paragraphs 2 and 3 above, for the purposes of replacement parts, Member States shall continue to grant EC type-approval of end-outline marker lamps, front position (side) lamps, rear position (side) lamps and stop lamps, and to permit their sale and entry into service, in accordance with previous versions of Directive 76/758/EEC, provided that such lamps- are intended to be fitted to vehicles already in use; and- comply with the requirements of that Directive which were applicable when the vehicles were first registered.Article 3The paragraphs and annexes of UN-ECE Regulations No 7, 87 and 91 referred to in Annexes II, III and IV, items 2.1, shall be published in the Official Journal of the European Communities before 1 July 1997.Article 41. Member States shall bring into force the laws, regulations and administrative provisions necessary to comply with this Directive by 1 January 1998; however, if the publication of the texts referred to in Article 3 is delayed beyond 1 July 1997, the Member States shall comply with this obligation six months after the actual date of publication of these texts. They shall forthwith inform the Commission thereof.They shall apply those provisions from 1 January 1998, or, if the publication of the texts referred to in Article 3 is delayed beyond 1 July 1997, six months after the actual date of publication of these texts.When Member States adopt these provisions, these shall contain a reference to this Directive or shall be accompanied by such reference at the time of their official publication. The procedure for such reference shall be adopted by Member States.2. Member States shall communicate to the Commission the texts of the main provisions of national law which they adopt in the field covered by this Directive.Article 5This Directive shall enter into force on the 20 day following its publication in the Official Journal of the European Communities.Article 6This Directive is addressed to the Member States.Done at Brussels, 11 June 1997.For the CommissionMartin BANGEMANNMember of the Commission(1) OJ No L 42, 23. 2. 1970, p. 1.(2) OJ No L 18, 21. 1. 1997, p. 7.(3) OJ No L 262, 27. 9. 1976, p. 54.(4) OJ No L 262, 27. 9. 1976, p. 1.(5) See p. 1 of this Official Journal.(6) OJ No L 262, 27. 9. 1976, p. 96.ANNEX 'LIST OF ANNEXESANNEX I: Administrative provisions for type-approvalAppendix 1: Information documentAppendix 2: Type-approval certificateAppendix 3: Models of the EC component type-approval markANNEX II: Scope and technical requirements for end-outline marker lamps, front position (side) lamps, rear position (side) lamps and stop lampsANNEX III: Scope and technical requirements for daytime running lampsANNEX IV: Scope and technical requirements for side marker lampsANNEX IADMINISTRATIVE PROVISIONS FOR TYPE-APPROVAL1. THIS ANNEX DEALS WITH THE COMPONENT TYPE-APPROVAL OF1.1. end-outline marker lamps, front position (side) lamps, rear position (side) lamps and stop lamps intended for use on motor vehicles and their trailers and complying with the requirements set out in Annex II;1.2. daytime running lamps intended for use on motor vehicles and complying with the requirements set out in Annex III;1.3. side marker lamps intended for use on motor vehicles and their trailers and complying with the requirements set out in Annex IV.2. APPLICATION FOR EC COMPONENT TYPE-APPROVAL2.1. The application for EC component type-approval pursuant to Article 3 (4) of Directive 70/156/EEC of a type of end-outline marker lamp, front position (side) lamp, rear position (side) lamp, stop lamp, daytime running lamp and side marker lamp shall be submitted by the manufacturer.2.2. A model for the information document is given in Appendix 1.2.3. The following must be submitted to the technical service responsible for conducting the type-approval tests:2.3.1. Two samples, equipped with the lamp or lamps recommended; if the approval is applied for devices which are not identical but are symmetrical and suitable for mounting one on the left and one on the right side of the vehicle, and/or, alternatively, one towards the front and one towards the rear, the two samples submitted may be identical and be suitable for mounting only on the right or only on the left side of the vehicle and/or, alternatively, only towards the front or only towards the rear; in the case of a stop lamp with two levels of intensity, the application shall also be accompanied by two samples of the parts constituting the system which ensures two levels of intensity.3. MARKINGS3.1. The devices submitted for EC component type-approval must bear:3.1.1. the trade name or mark of the manufacturer;3.1.2. in the case of lamps with replaceable light sources: the type(s) of filament lamp prescribed;3.1.3. in the case of lamps with non-replaceable light sources: the nominal voltage and wattage.3.2. These markings shall be clearly legible and indelible and shall be affixed to the illuminating surface, or to one of the illuminating surfaces, of the device. They shall be visible from the exterior when the device is fitted to the vehicle.3.3. Each device shall have sufficient space for the component type-approval mark. This space shall be indicated on the drawings referred to in Appendix 1.4. GRANTING OF EC COMPONENT TYPE-APPROVAL4.1. If the relevant requirements are satisfied, EC type-approval pursuant to Article 4 (3) and, if applicable, 4 (4) of Directive 70/156/EEC shall be granted.4.2. A model for the EC type-approval certificate is given in Appendix 2.4.3. An approval number in accordance with Annex VII to Directive 70/156/EEC shall be assigned to each type of end-outline marker lamp, front position (side) lamp, rear position (side) lamp, stop lamp, daytime running lamp and side marker lamp approved. The same Member State shall not assign the same number to another type of end-outline marker lamp, front position (side) lamp, rear position (side) lamp, stop lamp, daytime running lamp and side marker lamp.4.4. Where EC component type-approval is requested for a type of lighting and light-signalling device comprising an end-outline marker lamp, front position (side) lamp, rear position (side) lamp, stop lamp, daytime running lamp or side marker lamp and other lamps, a single EC component type-approval number may be assigned provided that the end-outline marker lamp, front position (side) lamp, rear position (side) lamp, stop lamp, daytime running lamp or side marker lamp complies with the requirements of this Directive and that each of the other lamps forming part of the lighting and light-signalling device for which EC component type-approval is requested complies with the separate Directive applying to it.5. EC COMPONENT TYPE-APPROVAL MARK5.1. In addition to the markings referred to in item 3.1, every end-outline marker lamp, front position (side) lamp, rear position (side) lamp, stop lamp, daytime running lamp and side marker lamp conforming to the type approved pursuant to this Directive shall bear an EC component type-approval mark.5.2. This mark shall consist of:5.2.1. a rectangle surrounding the letter 'e` followed by the distinguishing number or letters of the Member State which has granted type-approval:>TABLE>5.2.2. in the vicinity of the rectangle the 'base approval number` contained in section 4 of the type-approval number referred to in Annex VII of Directive 70/156/EEC, preceded by the two figures indicating the sequence number assigned to the most recent major technical amendment to the relevant Annex of Directive 76/758/EEC on the date EC type-approval was granted. In this Directive the sequence number is- 02 for Annex II,- 00 for Annex III,- 00 for Annex IV;5.2.3. (an) additional symbol(s) as follows:5.2.3.1. on devices meeting the requirements of this Directive in respect of the front end-outline marker lamps and position (side) lamps, the letter 'A`;5.2.3.2. on devices meeting the requirements of this Directive in respect of the rear end-outline marker lamps and position (side) lamps, the letter 'R`;5.2.3.3. on devices meeting the requirements of this Directive in respect of the stop lamps, the letter 'S` followed by the figure '1` when the device has one level of intensity, by the figure '2` when the device has two levels of intensity and by the figure '3` when the device meets the specific requirements for category S3 stop lamps;5.2.3.4. on devices comprising both a rear position (side) lamp and a stop lamp meeting the requirements of this Directive in respect of such lamps, the letters 'R` and 'S1` or 'S2`, as the case may be, separated by a horizontal dash;5.2.3.5. on devices meeting the requirements of this Directive in respect of the daytime running lamps, the letter 'RL`;5.2.3.6. on devices meeting the requirements of this Directive in respect of the side marker lamps, one of the symbols 'SM1` or 'SM2` depending on the category of the devices;5.2.3.7. on front or rear position lights of which the visibility angles are asymmetrical with regard to the reference axis in a horizontal direction, an arrow pointing towards the side on which the photometric specifications are met up to an angle of 80 ° H;5.2.3.8. on lamps which may be used as single lamps and as part of an assembly of two lamps, the additional letter 'D` to the right of the symbol mentioned in paragraphs 5.2.3.1 to 5.2.3.4.5.3. The EC component type-approval mark shall be affixed to the lens of the lamp or one of the lenses in such a way as to be indelible and clearly legible even when the lamps are fitted to the vehicle.5.4. Arrangement of the approval mark.5.4.1. Independent lamps:Examples of the EC component type-approval mark are given in Appendix 3, Figure 1.5.4.2. Grouped, combined or reciprocally incorporated lamps:5.4.2.1. Where a single EC component type-approval number is issued, as per item 4.4 above, for a type of lighting and light-signalling device comprising an end-outline marker lamp, a front position (side) lamp, a rear position (side) lamp, a stop lamp, a daytime running lamp, a side marker lamp and other lamps, a single EC component type-approval mark may be affixed, consisting of:5.4.2.1.1. a rectangle surrounding the letter 'e` followed by the distinguishing number or letters of the Member State which has granted type-approval (see item 5.2.1);5.4.2.1.2. the base approval number (see item 5.2.2, first half-sentence);5.4.2.1.3. if necessary, the required arrow, in so far as it relates to the lamp assembly as a whole.5.4.2.2. This mark may be located anywhere on the lamps which are grouped, combined or reciprocally incorporated provided that:5.4.2.2.1. it is visible after the installation of the lamps;5.4.2.2.2. no light-transmitting components of the grouped, combined or reciprocally incorporated lamps can be removed without simultaneously removing the approval mark.5.4.2.3. The identification symbol for each lamp corresponding to each Directive pursuant to which EC component type-approval was granted, together with the sequence number (see item 5.2.2, second half-sentence) and, where necessary, the letter 'D` and the required arrow shall be marked:5.4.2.3.1. either on the appropriate light-emitting surface;5.4.2.3.2. or in a group, in such a way that each of the grouped, combined or reciprocally incorporated lamps may be clearly identified.5.4.2.4. The dimensions of the components of this mark must not be less than the minimum dimensions specified for individual marks by the various Directives pursuant to which EC component type-approval was granted.5.4.2.5. Examples of an EC component type-approval mark for a lamp that is grouped, combined or reciprocally incorporated with other lamps are given in Appendix 3, Figure 2.5.4.3. Lamps reciprocally incorporated with other lamps, of which the lens may also be used for other types of headlamps:5.4.3.1. the provisions laid down in item 5.4.2 above shall apply;5.4.3.2. in addition, where the same lens is used, the latter may bear the different approval marks relating to the different types of headlamps or units of lamps, provided that the main body of the headlamp, even if it cannot be separated from the lens, also comprises the space described in item 3.3 above and bears the approval marks of the actual functions;5.4.3.3. if different types of headlamps comprise the same main body, the latter may bear the different approval marks.5.4.3.4. Examples of an EC component type-approval mark for lamps reciprocally incorporated with a headlamp are given in Appendix 3, Figure 3.6. MODIFICATIONS OF THE TYPE AND AMENDMENTS TO APPROVALS6.1. In the case of modifications of the type approved pursuant to this Directive, the provisions of Article 5 of Directive 70/156/EEC shall apply.7. CONFORMITY OF PRODUCTION7.1. As a general rule, measures to ensure the conformity of production shall be taken in accordance with the provisions laid down in Article 10 of Directive 70/156/EEC.7.2. Every device referred to in item 1.1 above shall comply with the photometric and calorimetric conditions specified in paragraphs 6 and 8 (*). Nevertheless, in the case of a device picked at random from series production, the requirements as to minimumn intensity of the light emitted (measured with a standard lamp as referred to in paragraph 7 (*)) shall be limited in each relevant direction to 80 % of the minimum values specified in paragraphs 6.1 and 6.2 (*).7.3. Every device referred to in item 1.2 above shall comply with the requirements specified in paragraphs 7, 8, 9 and 11 (**). Nevertheless, in the case of a device picked at random from series production, the requirements as to minimum and maximum intensity of the light emitted (measured with a standard lamp as referred to in paragraph 10 (**)) shall be at least 80 % of the minimum values specified in paragraphs 7.1 and 7.2 (**) and shall not exceed 120 % of the maximum values specified in paragraph 7.3 (**).7.4. Every device referred to in item 1.3 above shall comply with the requirements specified in paragraphs 7, and 8 (***). Nevertheless, in the case of a device picked at random from series production, the intensity of the light emitted in each relevant direction shall be at least 80 % of the minimum values and shall not exceed 120 % of the maximum values specified in paragraph 7.1 (***).(*) Of the document referred to in item 2.1 of Annex II to this Directive.(**) Of the document referred to in item 2.1 of Annex III to this Directive.(***) Of the document referred to in item 2.1 of Annex IV to this Directive.Appendix 1Information document No . . . relating to the EC component type-approval of end-outline marker lamps, front position (side) lamps, rear position (side) lamps, stop lamps, daytime running lamps and side marker lamps for motor vehicles and their trailers >START OF GRAPHIC>(Directive 76/758/EEC, as last amended by Directive . . ./. . ./EC)The following information, if applicable, must be supplied in triplicate and include a list of contents. Any drawings must be supplied in appropriate scale and in sufficient detail on size A4 or on a folder of A4 format. Photographs, if any, must show sufficient detail.If the systems, components or separate technical units have electronic controls, information concerning their performance must be supplied.0. GENERAL0.1. Make (trade name of manufacturer): .0.2. Type and general commercial description(s): .0.5. Name and address of manufacturer: .0.7. In the case of components and separate technical units, location and method of affixing of the EC approval mark: .0.8. Address(es) of assembly plant(s): .1. DESCRIPTION OF THE DEVICE1.1. Type of device: .1.1.1. Device function(s): .1.1.2. Category or class of device: .1.1.3. Colour of the light emitted or reflected: .1.2. Drawing(s) in sufficient detail to permit identification of the type of the device and showing ..1.2.1. in what geometrical position the device is to be mounted on the vehicle (not applicable to rear registration plate lamps): .1.2.2. the axis of observation to be taken as the axis of reference in the tests (horizontal angle H = 0 °, vertical angle V = 0 °) and the point to be taken as the centre of reference in the said tests (not applicable to retro-reflecting devices and rear registration plate lamps): .1.2.3. the position intended for the EC component type-approval mark: .1.2.4. for rear registration plate lamps, the geometrical position in which the device is to be fitted in relation to the space to be occupied by the registration plate, and the outline of the area adequately illuminated: .1.2.5. for headlamps and front fog lamps, a frontal view of the lamps with details of lens ribbing, if any, and the cross section: .1.3. A brief technical description stating, in particular, with the exception of lamps with non-replaceable light sources, the category or categories of light sources prescribed which shall be one or more of those contained in Directive 76/761/EEC (not applicable to retro-reflecting devices):.1.4. Specific information .1.4.1. For rear registration plate lamps, a statement whether the device is intended to illuminate a wide/tall/both wide and tall plate: .1.4.2. For headlamps, .1.4.2.1. information whether the headlamp is intended to provide both a dipped beam and main beam or only one of those beams: .1.4.2.2. information in case the headlamp is intended to provide a dipped beam, if it is designed for both left-hand and right-hand traffic or for either left-hand or right-hand traffic only: .1.4.2.3. if the headlamp is equipped with an adjustable reflector, an indication of the mounting position(s) of the headlamp in relation to the ground and the longitudinal median plane of the vehicle, if the headlamp is for use in that (those) position(s) only: .1.4.3. For position lamps, stop lamps and direction indicators .1.4.3.1. if the device may also be used in an assembly of two lamps of the same category: .1.4.3.2. in the case of devices with two levels of intensity (stop lamps and category 2b direction indicators), arrangement diagram and specification of the characteristics of the system ensuring the two levels of intensity: .1.4.4. For retro-reflecting devices, a brief description giving the technical specifications of the materials of the retro-reflecting optical unit: .1.4.5. For reversing lamps, a statement whether the device is intended to be installed on a vehicle exclusively in a pair of devices: .>END OF GRAPHIC>Appendix 2MODEL (maximum format: A4 (210 Ã  297 mm)) EC TYPE-APPROVAL CERTIFICATE >START OF GRAPHIC>Stamp of administrationCommunication concerning the- type-approval (1)- extension of type-approval (1)- refusal of type-approval (1)- withdrawal of type-approval (1)of a type of a vehicle/component/separate technical unit (1) with regard to Directive . . ./. . ./EEC, as last amended by Directive . . ./. . ./ECType-approval number: .Reason for extension: .SECTION I0.1. Make (trade name of manufacturer): .0.2. Type and general commercial description(s): .0.3. Means of identification of type if marked on the vehicle/component/separate technical unit (1) (2):.0.3.1. Location of that marking: .0.4. Category of vehicle (1) (3): .0.5. Name and address of manufacturer: .0.7. In the case of components and separate technical units, location and method of affixing of the EC approval mark: .0.8. Address(es) of assembly plant(s): .SECTION II1. Additional information (where applicable): See Addendum2. Technical service responsible for carrying out the tests: .3. Date of test report: .4. Number of test report: .5. Remarks (if any): See Addendum6. Place: .7. Date: .8. Signature: .9. The index to the information package lodged with the approval authority, which may be obtained on request, is attached.(1) Delete where not applicable.(2) If the means of identification of type contains characters not relevant to describe the vehicle, component or separate technical unit types covered by this type-approval certificate such characters shall be represented in the documentation by the symbol: "?" (e. g. ABC??123??).(3) As defined in Annex II A to Directive 70/156/EEC.Addendum to EC type-approval certificate No . . .concerning the component type-approval of a lighting and/or light-signalling device with regard to Directive(s) 76/757/EEC; 76/758/EEC; 76/759/EEC; 76/760/EEC; 76/761/EEC; 76/762/EEC; 77/538/EEC; 77/539/EEC and 77/540/EEC (1) as last amended by Directive(s) . . .1. Additional information1.1. Where applicable, indicate for each lamp1.1.1. The category(ies) of the device(s): .1.1.2. The number and category of light sources (not applicable to retro reflector (2): .1.1.3. The colour of the light emitted or reflected: .1.1.4. Approval granted solely for use as a replacement part on vehicles already in service: Yes/No (1)1.2. Specific information for certain types of lighting or light-signalling devices1.2.1. For retro-reflecting devices: In isolation/part of an assembly of devices (1)1.2.2. For rear registration plate lamps: Device for illuminating a tall plate/a wide plate (1)1.2.3. For headlamps: If equipped with an adjustable reflector, the mounting position(s) of the headlamp in relation to the ground and the longitudinal median plane of the vehicle, if the headlamp is for use in that (those) position(s) only: .1.2.4. For reversing lamps: This device shall be installed on a vehicle only as part of a pair of devices: Yes/No (1)5. Remarks5.1. Drawings5.1.1. For rear registration plate lamps: the attached drawing No . . . shows the geometric position in which the device is to be fitted in relation to the space to be occupied by the registration plate, and the outline of the area adequately illuminated;5.1.2. for retro-reflecting devices: the attached drawing No . . . shows the geometric position in which the device is to be fitted to the vehicle;5.1.3. For all other lighting and light-signalling devices: the attached drawing No . . . shows the geometric position in which the device is to be fitted to the vehicle, and the axis of reference and centre of reference of the device.5.2. For headlamps: Operating mode used during the test (item 5.2.3.9 of Annex I to Directive 76/761/EEC): .(1) Delete where not applicable.(2) For lamps with non-replaceable light sources, indicate the number and the total wattage of the light sources.>END OF GRAPHIC>Appendix 3EXAMPLES OF THE EC COMPONENT TYPE-APPROVAL MARK Figure 1a >REFERENCE TO A GRAPHIC>The device bearing the EC component type-approval mark shown above is a front position (side) lamp, type-approved in Germany (e1) pursuant to Annex II to this Directive (02) under the base approval number 1471.The arrow indicates the side on which the required photometric specifications are met up to an angle of 80 ° H.Figure 1b>REFERENCE TO A GRAPHIC>The device bearing the EC component type-approval mark shown above is a rear position (side) lamp, type-approved in Germany (e1) pursuant to Annex II to this Directive (02) under the base approval number 1471, which may also be used in an assembly of two rear position (side) lamps.Figure 1c>REFERENCE TO A GRAPHIC>The device bearing the EC component type-approval mark shown above is a device comprising both a rear position (side) lamp and a stop lamp with one level of intensity, type-approved in Germany (e1) pursuant to Annex II to this Directive (02) under the base approval number 1471.Figure 1d>REFERENCE TO A GRAPHIC>The device bearing the EC component type-approval mark shown above is a stop lamp with two levels of intensity, type-approved in Germany (e1) pursuant to Annex II to this Directive (02) under the base approval number 1471.Figure 1e>REFERENCE TO A GRAPHIC>The device bearing the EC component type-approval mark shown above is a daytime running lamp, type-approved in Germany (e1) pursuant to Annex III to this Directive (00) under the base approval number 1471.Figure 1f>REFERENCE TO A GRAPHIC>The device bearing the EC component type-approval mark shown above is a side marker lamp of category 1, type-approved in Germany (e1) pursuant to Annex IV to this Directive (00) under the base approval number 1471.Figure 2aSimplified marking of grouped, combined or reciprocally incorporated lamps when two or more lamps are part of the same assembly >REFERENCE TO A GRAPHIC>MODEL B>REFERENCE TO A GRAPHIC>MODEL C>REFERENCE TO A GRAPHIC>Note: The three examples of approval marks, models A, B and C represent three possible variants of the marking of a lighting and light-signalling device when two or more lamps are part of the same unit of grouped, combined or reciprocally incorporated lamps. This approval marks shows that the device was approved in Germany (e1) under the base approval number 1712 and comprises:A rear and a side retro reflector of class IA approved in accordance with Directive 76/757/EEC, sequence No 02;A rear direction indicator of category 2a approved in accordance with Directive 76/759/EEC, sequence No 01;A red rear position lamp (R) approved in accordance with Annex II to Directive 76/758/EEC, sequence No 02;A rear fog lamp (F) approved in accordance with Directive 77/538/EEC, sequence No 00;A reversing lamp (AR) approved in accordance with Directive 77/539/EEC, sequence No 00;A stop lamp with two levels of intensity (S2) approved in accordance with Annex II to Directive 76/758/EEC, sequence No 02;A side marker lamp of category 1 (SM1) approved in accordance with Annex IV to Directive 76/758/EEC, sequence No 00.Figure 2bSimplified marking of grouped, combined or reciprocally incorporated lamps when two or more lamps are part of the same assembly >REFERENCE TO A GRAPHIC>MODEL B>REFERENCE TO A GRAPHIC>MODEL C>REFERENCE TO A GRAPHIC>MODEL D>REFERENCE TO A GRAPHIC>Note: The four examples of approval marks, models A, B, C and D represent four possible variants of the marking of a lighting and light-signalling device when two or more lamps are part of the same unit of grouped, combined or reciprocally incorporated lamps. This approval marks shows that the device was approved in Germany (e1) under the base approval number 7120 and comprises:A front position lamp (A) approved in accordance with Annex II to Directive 76/758/EEC, sequence No 02;A headlamp (HCR) with a passing beam designed for right-hand and left-hand traffic and a driving beam with a maximum intensity comprised between 86,250 and 101,250 candelas (as indicated by the number 30) approved in accordance with Annex V to Directive 76/761/EEC, sequence No 02;A daytime running lamp (RL) approved in accordance with Annex III to Directive 76/758/EEC, sequence No 00;A front direction indicator lamp of category la approved in accordance with Directive 76/759/EEC, sequence No 01.Figure 3>REFERENCE TO A GRAPHIC>The above example corresponds to the marking of a lens intended to be used in different types of headlamps namely:Either a headlamp with a passing beam designed for both traffic systems and a driving beam with a maximum luminous intensity comprised between 86,250 and 101,250 candelas (as indicated by the number '30`) approved in Germany (e1) under the base approval number 7120 in accordance with the requirements of Annex IV to Directive 76/761/EEC, sequence No 04, which is reciprocally incorporated with a daytime running lamp approved in accordance with Annex III to Directive 76/758/EEC, sequence No 00,or a headlamp with a passing beam and a driving beam, designed for both traffic systems and approved in Germany (e1) under the base approval number 7122 in accordance with the requirements of Annex II to Directive 76/761/EEC, sequence No 01, which is reciprocally incorporated with the same daytime running lamp as above.or either of the abovementioned headlamps approved as a single lamp.The main body of the headlamp shall bear the only valid approval number, for instance:>REFERENCE TO A GRAPHIC>or>REFERENCE TO A GRAPHIC>or>REFERENCE TO A GRAPHIC>or>REFERENCE TO A GRAPHIC>ANNEX IISCOPE AND TECHNICAL REQUIREMENTS1. SCOPEThis Annex applies to the end-outline marker lamps, front position (side) lamps rear position (side) lamps and stop lamps for motor vehicles and their trailers.2. TECHNICAL REQUIREMENTS2.1. The technical requirements are those set out in paragraphs 1 and 5 to 8 and Annexes 1, 4 and 5 of UN-ECE Regulation No 7 which consists of a consolidation of the following documents:- the 01 and 02 series of amendments incorporating Supplement 1 to 02 series of amendments and various corrections (1),- the Erratum (2),- the Supplement 2 to the 02 series of amendments (3),- the Corrigendum 1 to Supplement 2 and the Supplement 3 to the 02 series of amendments (4),except that:2.1.1. Where reference is made to "Regulation No 48", this shall be understood as "Directive 76/756/EEC".2.1.2. Where reference is made to "Regulation No 37", this shall be understood as "Annex VII to Directive 76/761/EEC".2.1.3. Footnote (1) in the table of paragraph 6.1 shall be understood as follows:"The installation of the devices referred to above in motor vehicles and their trailers is provided for in Directive 76/756/EEC.">TABLE>ANNEX IIISCOPE AND TECHNICAL REQUIREMENTS1. SCOPEThis Annex applies to the daytime running lamps for motor vehicles.2. TECHNICAL REQUIREMENTS2.1. The technical requirements are those set out in paragraphs 2 and 6 to 11 and Annexes 3 and 4 of UN-ECE Regulation No 87 which consists of a consolidation of the following documents:- the Regulation in its original form (00) (1),- the Corrigendum 1 to Regulation No 87 (2),- the Supplement 1 to Regulation No 87 (3),except that:2.1.1. Where reference is made to "Regulation No 48", this shall be understood as "Directive 76/756/EEC".>TABLE>ANNEX IVSCOPE AND TECHNICAL REQUIREMENTS1. SCOPEThis Annex applies to the side marker lamps for motor vehicles and their trailers.2. TECHNICAL REQUIREMENTS2.1. The technical requirements are those set out in paragraphs 2 and 6 to 9 and Annexes 1, 4 and 5 of UN-ECE Regulation No 91 which consists of a consolidation of the following documents:- the Regulation in its original form (00) (1),- the Supplement 1 to Regulation No 91 (2),except that:2.1.1. Where reference is made to "Regulation No 48", this shall be understood as "Directive 76/756/EEC".2.1.2. Where reference is made to "Regulation No 37", this shall be understood as "Annex VII to Directive 76/761/EEC".>TABLE>Technical requirements of Regulation No 7 of the United Nations' Economic Commission for Europe referred to in Article 3 and in Annex II, item 2.1 of Commission Directive 97/30/EC (1) adapting to technical progress Council Directive 76/758/EEC relating to the end-outline marker lamps, front position (side) lamps, rear position (side) lamps, stop lamps, daytime running lamps and side marker lamps for motor vehicles and their trailers 1. DEFINITIONS For the purposes of this Regulation,1.1. 'Front position (side) lamp` means the lamp used to indicate the presence and the width of the vehicle when viewed from the front;1.2. 'Rear position (side) lamp` means the lamp used to indicate the presence and the width of the vehicle when viewed from the rear;1.3. 'Stop-lamp` means the lamp used to indicate to other road-users to the rear of the vehicle that its driver is applying the service brake.The stop-lamps may be activated by the application of a retarder or a similar device.1.4. 'End-outline marker lamp` means a lamp fitted near to the extreme outer edges and as close as possible to the top of the vehicle and intended to indicate clearly the vehicle's overall width. In the case of certain power-driven vehicles and trailers, this lamp is intended to complement the vehicle's position (side) lamps and draw special attention to its outline;1.5. 'Definitions of terms`The definitions given in Regulation No 48 and its series of amendments in force at the time of application for type approval shall apply to this Regulation.1.6. 'Front and rear position (side) lamps, stop-lamps and end-outline marker lamps of different types` means lamps which differ in each said category in such essential respects as:- The trade name or mark,- The characteristics of the optical system, (levels of intensity, light distribution angles, type of filament lamp, etc.),- The system used to reduce illumination at night - in the case of stop-lamps with two levels of intensity.5. GENERAL SPECIFICATIONS 5.1. Each device supplied shall conform to the specifications set forth in paragraphs 6 and 8 below.5.2. The devices must be so designed and constructed that in normal conditions of use, and notwithstanding the vibrations to which they may be subjected in such use, their satisfactory operation remains assured and they retain the characteristics prescribed by this Regulation.5.3. Lamps having been approved as front or rear position (side) lamps, are deemed being also approved end-outline marker lamps.5.4. Front and rear position (side) lamps which are grouped or combined or reciprocally incorporated may also be used as end-outline marker lamps.6. INTENSITY OF LIGHT EMITTED 6.1. In the reference axis, the light emitted by each of the two devices supplied must be of not less than the minimum intensity and of not more than the maximum intensity specified below:>TABLE>6.2. Outside the reference axis and within the angular fields defined in the diagrams in annex 1 to this Regulation, the intensity of the light emitted by each of the two devices supplied must:6.2.1. In each direction corresponding to the points in the light distribution table reproduced in annex 4 to this Regulation, be not less than the product of the minimum specified in paragraph 6.1. above by the percentage specified in the said table for the direction in question;6.2.2. In no direction within the space from which the light-signalling device is visible, exceed the maximum specified in paragraph 6.1. above;6.2.3. However, a luminous intensity of 60 cd shall be permitted for rear position (side) lamps reciprocally incorporated with stop-lamps (see paragraph 6.1.3. above) below a plane forming an angle of 5 ° with and downward from the horizontal plane;6.2.4. Moreover,6.2.4.1. Throughout the fields defined in the diagrams in annex 1, the intensity of the light emitted must be not less than 0.05 cd for front and rear position (side) lamps and end-outline marker lamps, not less than 0.3 cd for stop-lamps with one level of intensity, and for stop-lamps with two levels of intensity 0.3 cd by day and 0.07 cd by night;6.2.4.2. If a rear position (side) lamp is reciprocally incorporated with a stop-lamp, the ratio between the luminous intensities actually measured of the two lamps when turned on simultaneously at the intensity of the rear position (side) lamp when turned on alone should be at least 5: 1 in the field delimited by the straight horizontal lines passing through ±5 ° V and the straight vertical lines passing through ±10 ° H of the light distribution table. If the stop-lamp has two levels of intensity, this requirement must be satisfied when the night condition is switched on;6.2.4.3. The provisions of paragraph 2.2. of annex 4 to this Regulation on local variations of intensity must be observed.6.3. The intensities shall be measured with the filament lamp(s) continuously alight and, in the case of devices emitting selective-yellow or red light, in coloured light.6.4. In the case of a stop-lamp providing two levels of intensity the time that elapses between electrical supply being switched on and the light output measured on the reference axis to reach 90 % of the value measured in accordance with paragraph 6.3. above shall be measured for both the day and the night conditions of use. The time measured for the night condition of use shall not exceed that measured for the day condition of use.6.5. Annex 4, to which reference is made in paragraph 6.2.1. above, gives particulars of the methods of measurement to be used.7. TEST PROCEDURE 7.1. All measurements shall be made with a white standard filament lamp of the category prescribed for the device, the supply voltage being so regulated as to produce the normal luminous flux prescribed for that category of lamp.7.1.1. All measurements on lamps equipped with non-replaceable light sources (filament lamps and other) shall be made at 6.75 V, 13.5 V or 28.0 V respectively.In the case of light sources supplied by a special power supply, the above test voltages shall be applied to the input terminals of that power supply. The test laboratory may require from the manufacturer the special power supply needed to supply the light sources.7.2. However, in the case of a stop-lamp for which an additional system is used to obtain the night-time intensity, the voltage applied to the system for measuring the night-time intensity shall be that which was applied to the filament lamp for measuring the day-time intensity.(2)7.3. Where a rear position (side) lamp is reciprocally incorporated with a dual-intensity stop-lamp and is designed to operate permanently with an additional system to regulate the intensity of the light emitted, measurement of the light emitted shall be performed with the same voltage applied to the system as would, if applied to the filament lamp, enable the lamp to produce the prescribed normal luminous flux.7.4. The vertical and horizontal outlines of the illuminating surface of a light-signalling device (paragraph 1.6.2.) shall be determined and measured in relation to the centre of reference (paragraph 1.6.5.).Note:8. COLOUR OF LIGHT EMITTED The colour of the light emitted shall be within the limits of the co-ordinates prescribed for the colour in question in annex 5 to this Regulation.(1) The functioning and installation conditions of these additional systems will be defined by special provisions.(2) OJ No L 171, 30. 6. 1997, p. 25.ANNEX 1 Front and rear position (side) lamps, end-outline marker lamps and stop-lamps: minimum angles required for light distribution in space of these lamps (1) The minimum vertical angles of light distribution in space are 15 ° above and 15 ° below the horizontal for all categories of devices included in this Regulation except for category S3 stop lamp for which they are 10 ° above and 5 ° below the horizontal.Minimum horizontal angles of light distribution in space >REFERENCE TO A GRAPHIC>>START OF GRAPHIC>Front position (side) lamps end-outline marker lamps>END OF GRAPHIC>>REFERENCE TO A GRAPHIC>>START OF GRAPHIC>Rear position lamps end-outline marker lamps>END OF GRAPHIC>>REFERENCE TO A GRAPHIC>>START OF GRAPHIC>Stop-lamps (S1 and S2)>END OF GRAPHIC>>REFERENCE TO A GRAPHIC>>START OF GRAPHIC>Stop-lamps (S3)>END OF GRAPHIC>Note:(1) The angles shown in these diagrams are correct for devices to be mounted on the right side of the vehicle. The arrows point to the front of the vehicles.ANNEX 4 Photometric measurements 1. MEASUREMENT METHODS 1.1. During photometric measurements, stray reflections shall be avoided by appropriate masking.1.2. In case the results of measurements should be challenged, measurements shall be carried out in such a way as to meet the following requirements:1.2.1. The distance of measurement shall be such that the law of the inverse of the square of the distance is applicable;1.2.2. The measuring equipment shall be such that the angular aperture of the receiver viewed from the reference centre of the lamp is comprised between 10 angular minutes and one degree;1.2.3. The intensity requirement for a particular direction of observation shall be deemed to be satisfied if that requirement is met in a direction deviating by not more than one-quarter of a degree from the direction of observation.2. TABLE OF STANDARD LIGHT DISTRIBUTION >REFERENCE TO A GRAPHIC>>TABLE>2.1. The direction H = 0 ° and V = 0 ° corresponds to the reference axis. (On the vehicle it is horizontal, parallel to the median longitudinal plane of the vehicle and oriented in the required direction of visibility). It passes through the centre of reference. The values shown in the table give, for the various directions of measurement, the minimum intensities as a percentage of the minimum required in the axis for each lamp (in the direction H = 0 ° and V = 0 °).2.2. Within the field of light distribution of paragraph 2, schematically shown as a grid, the light pattern should be substantially uniform, i.e. the light intensity in each direction of a part of the field formed by the grid lines shall meet at least the lowest minimum value being shown on the grid lines surrounding the questioned direction as a percentage.3. PHOTOMETRIC MEASUREMENT OF LAMPS EQUIPPED WITH SEVERAL LIGHT SOURCES The photometric performance shall be checked:3.1. For non-replaceable light sources (filament lamps and other):with the light sources present in the lamp, in accordance with paragraph 7.1.1. of this Regulation.3.2. For replaceable filament lamps:when equipped with mass production filament lamps at 6.75 V, 13.5 V or 28.0 V the luminous intensity values produced shall lie between the maximum limit given in this Regulation and the minimum limit of this Regulation increased according to the permissible deviation of the luminous flux permitted for the type of filament lamp chosen, as stated in Regulation No. 37 for production filament lamps; alternatively a standard filament lamp may be used in turn, in each of the individual positions, operated at its reference flux, the individual measurements in each position being added together.ANNEX 5 Colours of lights >TABLE>For checking these colorimetric characteristics, a source of light at a colour temperature of 2,856K corresponding to illuminant A of the International Commission on Illumination (CIE) shall be used. However, for lamps equipped with non-replaceable light sources (filament lamps and other), the colorimetric characteristics should be verified with the light sources present in the lamp, in accordance with paragraph 7.1.1. of this Regulation.Technical requirements of Regulation No 87 of the United Nations' Economic Commission for Europe referred to in Article 3 and in Annex III, item 2.1 of Commission Directive 97/30/EC (1) adapting to technical progress Council Directive 76/758/EEC relating to the end-outline marker lamps, front position (side) lamps, rear position (side) lamps, stop lamps, daytime running lamps and side marker lamps for motor vehicles and their trailers 2. DEFINITIONS For the purpose of this regulation:2.1. 'Daytime running lamp` means a lamp facing in a forward direction used to make the vehicle more easily visible when driving during daytime;2.2. The definitions given in Regulation No 48 and its series of amendments in force at the time of application for type-approval shall apply to this Regulation.2.3. Daytime running lamps of different 'types` are daytime running lamps which differ in such essential respects as:2.3.1. the trade name or mark,2.3.2. the characteristics of the optical system,2.3.3. the category of filament lamp.6. GENERAL SPECIFICATIONS 6.1. Each lamp shall conform to the specifications set forth in the paragraphs below.6.2. Daytime running lamps shall be so designed and constructed that in normal use, despite the vibration to which they may then be subjected, they continue to function satisfactorily and retain the characteristics prescribed by this Regulation.7. INTENSITY OF LIGHT 7.1. The intensity of the light emitted by each lamp shall be not less than 400 cd in the axis of reference.7.2. Outside the reference axis, in each direction corresponding to the points in the light distribution table reproduced in annex 3 to this Regulation, the intensity of the light emitted by each lamp shall be not less than the product of the minimum specified in paragraph 7.1 above by the percentage specified in the said table for the direction in question.7.3. The intensity of the light emitted shall be not more than 800 cd in any direction.7.4. In the case of a lamp containing more than one light source the lamp shall comply with the minimum intensity required when any one light source has failed and when all light sources are illuminated the maximum intensity shall not be exceeded.8. ILLUMINATING SURFACE The area of the illuminating surface shall be not less than 40 cm ².9. COLOUR OF LIGHT The colour of the light shall be white. It shall be measured by using a source of light at a colour temperature of 2 856 ° K (corresponding to illuminant A of the International Commission on Illumination, CIE). However, for lamps equipped with non-replaceable light sources (filament lamps and other), the colorimetric characteristics should be verified with the light sources present in the lamp, in accordance with paragraph 10.2 of this Regulation. The colour must be within the limits of the trichromatic co-ordinates prescribed in annex 4 to this Regulation.10. TEST PROCEDURE 10.1. All measurements shall be carried out with a colourless standard filament lamp of the category indicated for the daytime running lamp adjusted to produce the reference luminous flux specified for this category of filament lamp.10.2. All measurements on lamps equipped with non-replaceable light sources (filament lamps and other) shall be made at 6.75 V, 13.5 V or 28.0 V respectively.In the case of light sources supplied by a special power supply, the above test voltages shall be applied to the input terminals of that power supply. The test laboratory may require from the manufacturer the special power supply needed to supply the light sources.11. HEAT RESISTANCE TEST 11.1. The lamp must be subjected to a one-hour test of continuous operation following a warm-up period of 20 minutes. The ambient temperature shall be 23 °C ±5 °. The filament lamp used shall be a filament lamp of the category specified for the lamp, and shall be supplied with a current at a voltage such that it gives the specified average power at the corresponding test voltage. However, for lamps equipped with non-replaceable light sources (filament lamps and other), the test shall be made with the light sources present in the lamp, in accordance with paragraph 10.2. of this Regulation.11.2. Where only the maximum power is specified, the test shall be carried out by regulating the voltage to obtain a power equal to 90 % of the specified power. The specified average or maximum power referred to above shall in all cases be chosen from the voltage range of 6, 12 or 24 V at which it reaches the highest value; for lamps equipped with non-replaceable light sources (filament lamps and other) the test conditions set in paragraph 10.2. of this Regulation shall be applied.11.3. After the lamp has been stabilized at the ambient temperature, no distortion, deformation, cracking or colour modification shall be perceptible. In case of doubt the intensity of light according to paragraph 7 above shall be measured. At that measurement the values shall reach at least 90 % of the values obtained before the heat resistance test on the same device.(1) OJ No L 171, 30. 6. 1997, p. 25.ANNEX 3 Photometric measurements 1. When photometric measurements are taken, stray reflections shall be avoided by appropriate masking.2. In the event that the results of measurements are challenged, measurements shall be taken in such a way as to meet the following requirements:2.1. the distance of measurement shall be such that the law of the inverse of the square of the distance is applicable:2.2. the measuring equipment shall be such that the angle subtended by the receiver from the reference centre of the light is between 10' and 1 °:2.3. the intensity requirement for a particular direction of observation shall be satisfied if the required intensity is obtained in a direction deviating by not more than one-quarter of a degree from the direction of observation.3. TABLE OF STANDARD LIGHT DISTRIBUTION>REFERENCE TO A GRAPHIC>3.1. The direction H = 0 ° and V = 0 ° corresponds to the reference axis. (On the vehicle, it is horizontal, parallel to the median longitudinal plane of the vehicle and oriented in the required direction of visibility). It passes through the centre of reference. The values shown in the table give, for the various directions of measurement, the minimum intensities as a percentage of the minimum required in the axis for each lamp (in the direction H = 0 ° and V = 0 °).3.2. Within the field of light distribution of paragraph 3 above schematically shown as a grid, the light pattern should be substantially uniform, i.e. in so far as the light intensity in each direction of a part of the field formed by the grid lines shall meet at least the lowest minimum value being shown on the grid lines surrounding the questioned direction as a percentage.ANNEX 4 Colour of light TRICHROMATIC COORDINATES >TABLE>>TABLE>Technical requirements of Regulation No 91 of the United Nations' Economic Commission for Europe referred to in Article 3 and in Annex IV, item 2 of Commission Directive 97/30/EC (1) adapting to technical progress Council Directive 76/758/EEC relating to the end-outline marker lamps, front position (side) lamps, rear position (side) lamps, stop lamps, daytime running lamps and side marker lamps for motor vehicles and their trailers 2. DEFINITIONS 2.1. The definitions given in Regulation No 48 and the series of amendments in force at the time of application for type approval shall apply to this Regulation.2.2. 'Side-marker lamp` means a lamp used to indicate the presence of the vehicle when viewed from the side;2.3. 'Type,` in relation to side-marker lamps, means side-marker lamps which do not differ in such essential respects as:2.3.1. he trade name or mark;2.3.2. the characteristics of the optical system (level of intensity, light distribution angles, type of filament lamp, etc.).6. GENERAL SPECIFICATIONS 6.1. Each side-marker lamp submitted for approval shall conform to the specifications set out in paragraphs 7 and 8 of this Regulation.6.2. Side-marker lamps shall be so designed and made that, in normal use, despite the vibrations to which they may then be subjected, their satisfactory operation continues to be ensured and they retain the characteristics prescribed by this Regulation.7. INTENSITY OF LIGHT EMITTED 7.1. The intensity of the light emitted by each of the two samples submitted shall be:>TABLE>7.1.4. In the case of a lamp containing more than one light source:the lamp shall comply with the minimum intensity required when any one light source has failed;when all light sources are illuminated the maximum intensity specified may not be exceeded.7.2. Outside the reference axis and within the angular fields defined in the diagrams in annex 1 to this Regulation, the intensity of the light emitted by each of the two side-marker lamps supplied must:7.2.1. In each direction corresponding to the points in the light distribution table reproduced in annex 4 to this Regulation, be not less than the product of the minimum specified in paragraph 7.1 above by the percentage specified in the said table for the direction in question;7.2.2. In no direction within the space from which the side-marker lamp is visible, exceed the maximum specified in paragraph 7.1 above;7.2.3. The provisions of paragraph 2.2 of annex 4 to this Regulation on local variations of intensity must be observed.7.3. Annex 4, to which reference is made in paragraph 7.2.1 above, gives particulars of the measurement methods to be used.8. COLOUR OF LIGHT EMITTED 8.1. The side-marker lamp must emit amber light; however it can emit red, if the rearmost side-marker lamp is grouped or combined or reciprocally incorporated with the rear position lamp, the rear end-outline marker lamp, the rear fog lamp, the stop lamp, or is grouped with or has part of the light emitting surface in common with the rear retro-reflector.8.2. The colour of the light emitted must be within the limits of the trichromatic coordinates prescribed for the colour in question in annex 5 to this Regulation.9. TEST PROCEDURE 9.1. Measurements shall be carried out with a colourless standard filament lamp of the type recommended for the side-marker lamp and so regulated as to produce the reference luminous flux prescribed for this type of lamp, taking into account the provisions of paragraph 9.2 below.9.2. All measurements on lamps equipped with non-replaceable light sources (filament lamps and other) shall be made at 6.75 V, 13.5 V or 28.0 V respectively.In the case of light sources supplied by a special power supply, the above test voltages shall be applied to the input terminals of that power supply. The test laboratory may require from the manufacturer the special power supply needed to supply the light sources.(1) OJ No L 171, 30. 6. 1997, p. 25.ANNEX 1 Minimum angles required for light distribution in space Minimum vertical angles, SM1 and SM2: >REFERENCE TO A GRAPHIC>Minimum horizontal angles, SM1: >REFERENCE TO A GRAPHIC>Minimum horizontal angles, SM2: >REFERENCE TO A GRAPHIC>ANNEX 4 Photometric measurements 1. MEASUREMENT METHODS 1.1. During photometric measurement stray reflections shall be avoided by appropriate marking.1.2. In case the results of measurements should be challenged, measurements shall be carried out in such a way as to meet the following requirements:1.2.1. The distance of measurement shall be such that the law of the inverse of the square of the distance is applicable;1.2.2. The measuring equipment shall be such that the angular aperture of the receiver viewed from the reference centre of the lamp is comprised between 10 minutes and 1 degree;1.2.3. The intensity requirement for a particular direction of observation shall be deemed to be satisfied if that requirement is met in a direction deviating by not more than one-quarter of a degree from the direction of observation.1.3. The direction H = 0 ° and V = 0 ° corresponds to the reference axis. (On the vehicle it is horizontal, perpendicular to the median longitudinal plane of the vehicle and oriented in the required direction of visibility.) It passes through the centre of reference.2. TABLES OF LIGHT DISTRIBUTION 2.1. SM1 category of side-marker lamps>REFERENCE TO A GRAPHIC>2.1.1. Minimum values:0.6 cd at any point other than the reference axis, at which it shall be 4.0 cd.2.1.2. Maximum values:25.0 cd at any point2.2. SM2 category of side-marker lamps>REFERENCE TO A GRAPHIC>2.2.1. Minimum values:0.6 cd, at any point2.2.2. Maximum values:25.0 cd, at any point2.3. For SM1 and SM2 category of side-marker lamps it may be sufficient to check only five points selected by the test authority.2.4. Within the field of light distribution shown above as a grid the light pattern should be substantially uniform, i.e. the light intensity in every direction within a part of the field formed by the grid lines shall meet at least the lowest minimum value applicable to the respective grid lines.3. PHOTOMETRIC MEASUREMENT OF LAMPS EQUIPPED WITH SEVERAL LIGHT SOURCES The photometric performance shall be checked:3.1. For non-replaceable light sources (filament lamps and other):with the light sources present in the lamp, in accordance with paragraph 9.2. of this Regulation;3.2. For replaceable filament lamps:When equipped with mass production filament lamps at 13.5 V or 28 V, the luminous intensity values produced shall lie between the maximum limit given in this Regulation and the minimum limit of this Regulation increased according to the permissible deviation of the luminous flux permitted for the type of filament lamp chosen, as stated in Regulation No 37 for production filament lamps; alternatively, a standard filament lamp may be used in turn, in each of the individual positions, operated at its reference flux, the individual measurements in each position being added together.ANNEX 5 Colour of light emitted: lights for trichromatic coordinates >TABLE>For checking these colorimetric characteristics, a source of light at a colour temperature of 2,856 K, corresponding to illuminant A of the International Commission on Illumination (CIE), shall be used. However, for lamps equipped with non-replaceable light sources (filament lamps and other), the colorimetric characteristics should be verified with the light sources present in the lamp, in accordance with paragraph 9.2. of this Regulation.